 

                                                                               
                                Exhibit 10.1

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (the "Agreement") is made by and between the
Company and the Lender (each as herein defined).
In consideration of the covenants and agreements contained herein, the Company
and the Lender hereby mutually agree as follows:

ARTICLE I. DEFINITIONS

Section l.l. General. Any accounting term used but not specifically defined
herein shall be construed in accordance with GAAP. The definition of each
agreement, document, and instrument set forth in Section 1.2 hereof shall be
deemed to mean and include such agreement, document, or instrument as amended,
restated, or modified from time to time.

Section 1.2. Defined Terms. As used in this Agreement:"

Business Day" means a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio.

"Company" shall mean Hickok Incorporated, with its principal office located at
10514 Dupont Avenue, Cleveland, Ohio 44108 and its successors.

"Environmental Law" means any federal, state, or local statute, law, ordinance,
code, rule, regulation, order or decree currently in effect regulating, relating
to, or imposing liability upon a Person in connection with the use, release or
disposal of any hazardous toxic or dangerous substance, waste or material.

"Event of Default" shall mean any one or more of the occurrences described in
ARTICLE VII hereof.

"GAAP" shall mean generally accepted accounting principles as then in effect,
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, consistently applied.

"Indebtedness" shall mean for any Person (i) all obligations to repay borrowed
money, direct or indirect, incurred, assumed, or guaranteed, (ii) all
obligations for the deferred purchase price of capital assets excluding trade
payables, (iii) all obligations under conditional sales or other title retention
agreements, and (iv) and all lease obligations which have been or should be
capitalized on the books of such Person.

"Interest Period" means with respect to each Revolver Advance, the period
commencing on the date of such borrowing and ending 30 days thereafter. For any
Revolver Advance outstanding for more than 30 days, a new Interest Period shall
be deemed to commence every 30 days during which such Revolver Advance remains
outstanding.

"Lender" shall mean Robert L. Bauman, an individual whose business address is
10514 Dupont Avenue, Cleveland, Ohio 44108.

"Lien" shall mean any mortgage, security interest, lien, charge, encumbrance on,
pledge or deposit of, or conditional sale or other title retention agreement
with respect to any property or asset of the Company.

"Loan" or "Loans" shall mean the credit to the Company extended by the Lender in
accordance with Section 2.1 hereof.

"Loan Documents" shall mean this Agreement, the Note, and any other documents
relating thereto.

"Note" shall mean, collectively, the promissory note, in the form of Exhibit A
attached hereto, signed and delivered by the Company to evidence its
Indebtedness to the Lender in accordance with Section 2.1 hereof.

"Person" shall mean any natural person, corporation (which shall be deemed to
include business trust), association, limited liability company, partnership,
joint venture, political entity, or political subdivision thereof.

"Potential Default" shall mean any condition, action, or failure to act, which,
with the passage of time, service of notice, or both, will constitute an Event
of Default under this Agreement.

"Prime Rate" shall mean the rate of interest per annum specified as the Prime
Rate in The Wall Street Journal under the table entitled "Money Rates" as of two
Business Days prior to the first day of such Interest Period.

"Revolver Advance" shall have the meaning ascribed to it in Section 2.1 hereof.

"Subordinated Debt" shall mean Indebtedness of a Person that is subordinated, in
a manner satisfactory to the Lender, to all Indebtedness owing to the Lender.

"Subsidiary" shall mean any Person of which more than fifty percent (50%) of (i)
the voting stock entitling the holders thereof to elect a majority of the Board
of Directors, managers, or trustees thereof, or (ii) the interest in the capital
or profits of such Person, which at the time is owned or controlled, directly or
indirectly, by the Company or one or more other Subsidiaries.

"Termination Date" shall mean April 13, 2013, or such earlier date on which the
commitment of the Lender to make Loans pursuant to Section 2.1 hereof shall have
been terminated pursuant to ARTICLE VIII of this Agreement.

The foregoing definitions shall be applicable to the singulars and plurals of
the foregoing defined terms.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolver Advances. The Lender hereby agrees, subject to the terms
and conditions of this Agreement, to extend the following revolving credit
facility to the Company ("Revolver Advance(s)"):

The Lender will, at the request of the Company, make one or more Revolver
Advances to the Company from time to time on and after the date of this
Agreement through and including the Termination Date, in an aggregate principal
amount (outstanding at any one time) not to exceed Two Hundred Fifty Thousand
Dollars ($ 250,000.00) or not more than an amount equal to 80% of the Company's
qualifying Accounts Receivables whichever is lower. The Company may borrow,
repay, and reborrow the maximum amount of such credit subject to the limitation
of Section 2.5.

Each Revolver Advance may be made on any Business Day with 1 weeks notice to the
lender in such amount (subject to the limitations set forth herein) as the
Company shall request by notice to the Lender received on the date at least 1
week prior to the disbursement of the requested Revolver Advance hereunder. All
Revolver Advances shall be evidenced by the Revolving Credit Promissory Note
dated the date hereof in the form of, and substantially similar to Exhibit A
attached hereto. The Company may request a Revolver Advance in an amount no less
than Ten Thousand Dollars ($ 10,000.00) and shall repay a Revolver Advance in an
amount no less than Ten Thousand Dollars ($ 10,000.00). The Revolving Credit
Promissory Note shall be a master note, and the principal amount of all Revolver
Advances outstanding shall be evidenced by the Revolving Credit Promissory Note
or any ledger or other record of the Lender, which shall be presumptive evidence
of the principal owing and unpaid on such Note. The Company may from time to
time on any Business Day, voluntarily reduce the amount of the Revolver Advance
facility; provided that all such reductions shall require prior written notice
to the Lender and shall be permanent, and any partial reduction shall be in an
amount no less than Ten Thousand Dollars ($10,000.00) or any integral multiple
thereof.

At the discretion of the Company to deny the following provision because it
would have a negative effect on the solvency of the Company the following term
will take effect October 30, 2012 for the remainder of the loan agreement. The
lender may terminate the credit facility at any time with 45 days written notice
to the Company. Upon receipt of the Termination Notice the Company may only
request additional loan amounts to the extent that additional cash demands
incurred in the normal course of business would come due prior to the expiration
of the Credit Facility.

Section 2.3. Qualifying Accounts Receivables

Eligible accounts will exclude receivables over 90 days old, receivables where
more than 25% of receivables of that account debtor are more than 90 days old
and receivables due from related entities; foreign accounts receivable will be
eligible if covered by credit insurance acceptable the lender.

Section 2.3. Interest Rate.

(a) The Loan shall bear interest prior to maturity at a rate per annum equal to
the Prime Rate plus three percent (3%), which interest rate shall be adjusted at
the end of any Interest Period during which such loan is outstanding to reflect
any change in the Prime Rate.

(b) After the maturity of any Loan (whether by acceleration or otherwise) the
unpaid principal amount of the Loan, and accrued interest thereon, or any fees
or any and other sum payable hereunder, shall thereafter until paid in full bear
interest at a rate per annum equal to eight percent (8.00%) in excess of the
Prime Rate in effect from time to time.

Section 2.4. Interest Payments. The Company shall pay to the Lender interest on
the unpaid principal balance of each Revolver Advance on the last day of each
calendar month or at the lender's discretion be required to add the accrued
interest to the outstanding revolver loan amount on any given month.

Section 2.5. Prepayment. The Company may prepay any Revolver Advance in whole,
or in part, in the principal amount of $ 10,000 or any integral multiple
thereof, at any time or times upon not less than one (1) Business Days' prior
notice to the Lender unless the Company's cash flow projections indicate that
the Company would need to request Revolver funds within the following 30 day
period. In that event the Company may not repay that amount projected to be
required within the 30 day period.

Section 2.6 Use of Proceeds. The Loans shall be used solely to finance the
working capital and capital expenditure requirements of the Company.

Section 2.7. Expenses and Late Fees. The Company shall pay to the Lender his
out-of-pocket expenses, if any, determined in accordance with Section 9.2 (a)
hereof, payable on the date of execution of this Agreement. Prior to maturity,
for each payment of principal or interest not paid when due (subject to
applicable grace period), a late fee equal to the greater of one percent (1.00%)
of the amount of such payment or twenty five dollars ($25).

Section 2.8 Computation of Interest and Fees. Interest on Loans shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed. Interest on unpaid fees, if any, hereunder shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed.

ARTICLE III. WARRANTIES

The Company represents and warrants to the Lender (which representations and
warranties will survive the delivery of the Note and all extensions of credit
under this Agreement) that:

Section 3.l. Organization; Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Ohio;

(b) The Company has the power and authority to own its properties and assets and
to carry on its business as now being conducted;

(c) The Company is qualified to do business in every jurisdiction in which the
ownership or leasing of its property or the doing of business requires such
qualification and where the failure to so qualify would have a material adverse
effect on the Company or its business, assets, operations, or financial
condition;

(d) The Company has the power to execute, deliver, and perform its Loan
Documents and to borrow hereunder.

Section 3.2. Authorization of Borrowing. The execution, delivery, and
performance of the Loan Documents and the Loans by the Company have been duly
authorized by all requisite action.

Section 3.3. No Conflict. The execution, delivery, and performance of the Loan
Documents will not (a) violate any provision of law or the Articles of
Incorporation or Code of Regulations of the Company, (b) violate any order of
any court or other agency of any federal or state government or any provision of
any indenture, agreement, or other instrument to which the Company is a party or
by which it or any of its properties or assets are bound, (c) conflict with,
result in a breach of, or constitute (with passage of time or delivery of
notice, or both), a default under any such indenture, agreement, or other
instrument, or (d) result in the creation or imposition of any Lien or other
encumbrance of any nature whatsoever upon any of the properties or assets of the
Company except in favor of the Lender.

Section 3.4. Execution of Loan Documents. The Loan Documents, when executed,
have been duly executed and are valid and binding obligations of the Company
fully enforceable in accordance with their respective terms.

Section 3.5. Financial Condition. The Company has provided Lender with its
audited financial statements for the fiscal year ended September 30, 2010 and
its unaudited financial statements for the twelve months ended September 30,
2011 (the "Company Financial Statements"). Each of the balance sheets included
in the Company Financial Statements (including the related notes and schedules)
presents fairly, or will present fairly, in all material respects, the financial
position of the Company and its consolidated Subsidiaries as of its date and
each of the statements of income and of cash flows included in the Company
Financial Statements (including any related notes and schedules) presents
fairly, or will present fairly, in all material respects, the results of
operations, retained earnings and changes in financial position, as the case may
be, of the Company and its Subsidiaries for the periods set forth therein
(except as otherwise noted therein and subject, in the case of unaudited
statements, to notes and normal year-end audit adjustments that will not be
material in amount or effect), in each case in accordance with United States
generally accepted accounting principles ("GAAP") consistently applied during
the periods involved, except, in the case of unaudited financial statements, as
permitted by SEC Form 10-Q, and except as may be noted therein.

Section 3.6. Liabilities; Liens. The Company has made no investment in, advance
to, or guarantee of, the obligations of any Person nor are the Company's assets
and properties subject to any claims, liabilities, Liens, or other encumbrances,
except as disclosed in the Company Financial Statements.

Section 3.7. Litigation. There is no action, suit, examination, review, or
proceeding by or before any governmental instrumentality or agency now pending
or, to the knowledge of the Company, threatened against the Company or against
any property or rights of the Company, which, if adversely determined, would
materially impair the right of the Company to carry on business as now being
conducted or which would materially adversely affect the financial condition of
the Company, except for the litigation, if any, described in the Company
Financial Statements.

Section 3.8. Payment of Taxes. The Company has filed, or caused to be filed, all
Federal, state, local, and foreign tax returns required to be filed by the
Company, and has paid, or caused to be paid, all taxes as are shown on such
returns to be owing by the Company, or on any assessment received by the
Company, to the extent that such taxes are due, except as otherwise contested in
good faith. The Company has set aside proper amounts on their books, determined
in accordance with GAAP, for the payment of all taxes for the years that have
not been audited by the respective tax authorities or for taxes being contested
by the Company.

Section 3.9. Agreements. The Company is not in default in the performance,
observance, or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument to which it is a party, which default
materially and adversely affects the business, properties, assets, or financial
condition of the Company.

Section 3.10. Regulatory Status. Neither the making nor the performance of this
Agreement, nor any extension of credit hereunder, requires the consent or
approval of any governmental instrumentality or political subdivision thereof,
any other regulatory or administrative agency, or any court of competent
jurisdiction.

Section 3.12. Subsidiaries. The Company has no Subsidiaries except those listed
on Exhibit 21 to its Annual Report on Form 10-K.

Section 3.l3. Licenses. The Company has all licenses, franchises, consents,
approvals, or authorizations required in connection with the conduct of the
business of the Company, the absence of which would have a material adverse
effect on the conduct of their respective business, and all such licenses,
franchises, consents, approvals, and authorizations are in full force and
effect.

Section 3.15. Compliance with Laws. The Company is in compliance with all
applicable federal, state and local laws, regulations, ordinances or rules,
except to the extent that any non-compliance will not, in the aggregate, have a
materially adverse effect on the Company or the ability of the Company to
fulfill its obligations under this Agreement or the Note.

Section 3.16. Solvency. The Company has received consideration, which is the
reasonable equivalent value of the obligations, and liabilities that the Company
has incurred to the Lender. The Company is not insolvent as defined in any
applicable state or federal statute, nor will the Company be rendered insolvent
by the execution and delivery of this Agreement or the Note to the Lender. The
Company is not engaged or about to engage in any business or transaction for
which the assets retained by it shall be an unreasonably small capital, taking
into consideration the obligations to Lender incurred hereunder. The Company
does not intend to, nor does it believe that it will, incur debts beyond its
ability to pay them as they mature.

ARTICLE IV. CONDITIONS OF LENDING

Section 4.l. Each Loan. The obligation of the Lender to make any Loan shall be
subject to the following conditions: (i) the Lender has received the Note with
all blanks appropriately completed, executed by an authorized signer of the
Company; (ii) no Event of Default or Potential Default has occurred or be
continuing, and (ii) each representation and warranty set forth in ARTICLE III
above is true and correct in all material respects as if then made.

ARTICLE V. AFFIRMATIVE COVENANTS

As long as credit is available hereunder or until all principal of and interest
on the Note have been paid in full:

Section 5.l. Financial and Accounting Matters. The Company will maintain a
standard system of accounting, established and administered in accordance with
GAAP consistently followed throughout the periods involved, and will set aside
on its books for each fiscal quarter the proper amounts or accruals for
depreciation, obsolescence, amortization, bad debts, current and deferred taxes,
prepaid expenses, and for other purposes as shall be required by GAAP.

Section 5.2. Insurance; Maintenance of Properties. The Company will maintain
with financially sound and reputable insurers, insurance with coverage and
limits as may be required by law. The Company will maintain, in good repair,
working order, and condition, all properties used or useful in the business of
the Company.

Section 5.3. Existence; Business. The Company will cause to be done all things
necessary to preserve and keep in full force and effect its existence and
rights, to conduct its business in a prudent manner, to maintain in full force
and effect, and renew from time to time, its franchises, permits, licenses,
patents, and trademarks that are necessary to operate its business.

Section 5.4. Compliance with Laws. The Company will comply, in all material
respects with all valid laws and regulations now in effect or hereafter
promulgated by any properly constituted governmental authority having
jurisdiction; provided, however, the Company shall not be required to comply
with any law or regulation which it is contesting in good faith by appropriate
proceedings as long as either the effect of such law or regulation is stayed
pending the resolution of such proceedings or the effect of not complying with
such law or regulation is not to jeopardize any franchise, license, permit
patent, or trademark necessary to conduct the business of the Company.

Section 5.5. Payment of Taxes. The Company will pay all taxes, assessments, and
other governmental charges levied upon the Company with respect to any of its
properties or assets or in respect of its franchises, business, income, or
profits before the same become delinquent, except that no such taxes,
assessments, or other charges need be paid if contested by the Company in good
faith and by appropriate proceedings promptly initiated and diligently conducted
and if the Company has set aside proper amounts, determined in accordance with
GAAP, for the payment of all such taxes, changes, and assessments.

Section 5.6. Litigation; Adverse Changes. The Company will promptly notify the
Lender of (a) any future event which, if it had existed on the date of this
Agreement, would have required qualification of the representations and
warranties set forth in ARTICLE III hereof and (b) any material adverse change
in the condition, business, or prospects, financial or otherwise, of the
Company.

Section 5.7. Notice of Default. The Company will promptly notify, the Lender of
any Event of Default or Potential Default hereunder and any demands made upon
the Company by any Person for the acceleration and immediate payment of any
Indebtedness owed to such Person.



ARTICLE VI. NEGATIVE COVENANTS

As long as credit is available hereunder or until all principal of and interest
on the Note have been paid in full:

Section 6.1. Liens. The Company will not, directly or indirectly, create, incur,
assume, or permit to exist any Lien with respect to any property or asset of the
Company other than:

(a) Liens for taxes or governmental assessments, charges, or levies the payment
of which is not at the time required by Section 5.5 hereof;

(b) Liens imposed by law, such as Liens of landlords, carriers, warehousemen,
mechanics, and materialmen arising in the ordinary course of business for sums
not yet due or being contested by appropriate proceedings promptly initiated and
diligently conducted, provided the Company has set aside proper amounts,
determined in accordance with GAAP, for the payment of all such Liens;

(c) Liens incurred or deposits made in the ordinary course of business in
connection with worker's compensation, unemployment insurance, and other types
of social security, or to secure the performance of tenders, statutory
obligations, and surety and appeal bonds, or to secure the performance and
return of money bonds and other similar obligations, but excluding Indebtedness;

(d) Liens in respect of judgments or awards with respect to which the Company
shall, in good faith, be prosecuting an appeal or proceeding for review and with
respect to which a stay of execution upon such appeal or proceeding for review
shall have been obtained;

(e) Liens that secure the Indebtedness of the Company for the purchase price of
any real or personal property and that only encumber the property purchased;

(f) Liens in favor of the Lender;

(g) Easements, rights-of-way, covenants, reservations, exceptions,
encroachments, zoning and similar restrictions, and other similar encumbrances
or title defects incurred in the ordinary course of business which, in the
aggregate, are not material in amount, and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Company taken as a whole;

(h) Bankers' liens arising by operation of law;

(i) Liens arising pursuant to any order of attachment, distraint, or similar
legal process arising in connection with any court proceeding being contested in
good faith by appropriate proceedings or the payment of which is covered in full
(subject to customary deductibles) by insurance;

 a. Rights of lessees or sublessees in assets leased by the Company;

(k) Liens arising from the extension, renewal, or replacement of any
indebtedness secured by any of the foregoing liens covered by paragraphs (a)
through (k) above as long as the aggregate principal amount thereof and the
security therefore is not thereby increased.

Section 6.2. Indebtedness. The Company will not, directly or indirectly, create,
incur, or assume Indebtedness, or otherwise become liable with respect to, any
Indebtedness other than:

(a) Indebtedness now or hereafter payable, directly or indirectly, by the
Company to the Lender;

(b) Subordinated Debt of the Company;

(c) To the extent permitted by this Agreement, Indebtedness for the purchase
price of any real or personal property, which is secured only by a Lien on the
property purchased;  Unsecured current Indebtedness and deferred liabilities
(other than for borrowed money or represented by bonds, notes, or other
securities) incurred in the ordinary course of business; and

(e) Indebtedness for taxes, assessments, governmental charges, liens, or similar
claims to the extent not yet due and payable.

(f) Convertible Loans contemplated by the Company at the time of this document.

Section 6.3. Investments; Loans. The Company will not, directly or indirectly,
(a) form or acquire a Subsidiary or otherwise purchase or otherwise acquire or
own any stock or other securities of any other Person or (b) make or permit to
be outstanding any loan or advance (other than trade advances in the ordinary
course of business) or enter into any arrangement to provide credit, to any
other Person, except that the Company may purchase or otherwise acquire and own
marketable U.S. Treasury and Agency obligations, and certificates of deposit and
bankers' acceptances issued or created by any domestic commercial bank or Loans
associated with the contemplated Convertible Debenture and Loan Agreement with
Roundball, LLC at the time of this document.is signed.

Section 6.4. Guaranties. The Company will not, directly or indirectly, guarantee
or otherwise become surety (including, without limitation, liability by way of
agreement, contingent or otherwise, to purchase, to provide funds for payment,
to supply funds to, or otherwise invest in, any Person, or enter into any
working capital maintenance or similar agreement) in respect of any obligation
or Indebtedness of any other Person, except guaranties by endorsement of
negotiable instruments for deposit, collection, or similar transactions in the
ordinary course of business.

Section 6.5. Mergers; Consolidation. The Company will not merge or consolidate
with any Person or sell, assign, lease, or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person.

Section 6.6. Subordinated Debt. The Company will not make any payment upon any
outstanding Subordinated Debt, except in such manner and amounts as may be
expressly authorized in any subordination agreement presently or hereafter held
by the Lender.

ARTICLE VII. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall constitute an
Event of Default under this Agreement:

Section 7.l. Principal or Interest. If the Company fails to pay any installment
of principal of or interest on the Note or any other sums of money when due and
payable under this Agreement; or

Section 7.2. Misrepresentation. If any representation or warranty made herein by
the Company or in any written statement, certificate, report, or financial
statement at any time furnished by, or on behalf of, the Company in connection
herewith, is incorrect or misleading in any material respect when made; or

Section 7.3. Failure of Performance of this Agreement. If the Company fails to
perform or observe any covenant or agreement contained in this Agreement, other
than the payment of any sums of money payable hereunder, and such failure
remains unremedied for thirty (30) calendar days after the Lender shall have
given written notice thereof to the Company; or

Section 7.4. Insolvency. If the Company shall discontinue business or the
Company (a) is adjudicated a bankrupt or insolvent under any law of any existing
jurisdiction, domestic or foreign, or ceases, is unable, or admits in writing
its inability, to pay its debts generally as they mature, or makes a general
assignment for the benefit of creditors, (b) applies for, or consents to, the
appointment of any receiver, trustee, or similar officer for it or for any
substantial part of its property, or any such receiver, trustee, or similar
officer is appointed without the application or consent of the Company, and such
appointment continues thereafter undischarged for a period of sixty (60) days,
(c) institutes, or consents to the institution of any bankruptcy, insolvency,
reorganization, arrangement, readjustment or debt, dissolution, liquidation, or
similar proceeding relating to it under the laws of any jurisdiction, (d) any
such proceeding is instituted against the Company and remains thereafter
undismissed for a period of sixty (60) days, or (e) any judgment, writ, warrant
of attachment or execution, or similar process is issued or levied against a
substantial part of the property of the Company and such judgment, writ, or
similar process is not effectively stayed within sixty (60) days after its issue
or levy, or any Guarantor becomes deceased.

ARTICLE VIII. REMEDIES UPON DEFAULT

Section 8.l. Optional Acceleration. In the event that one or more of the Events
of Default set forth in Sections 7.1 through 7.3 above occurs and continues and
is not waived by the Lender, then, in any such event, and at any time
thereafter, the Lender may, at its option, terminate its commitment to make any
Loan and declare the unpaid principal of, all accrued interest on, in respect
of, the Note, and any other liabilities hereunder, and all other Indebtedness of
the Company to the Lender forthwith due and payable, whereupon the same will
forthwith become due and payable without presentment, demand, protest, or other
notice of any kind, all of which the Company hereby expressly waives, anything
contained herein or in the Note to the contrary notwithstanding.

Section 8.2. Automatic Acceleration. Upon the happening of an Event of Default
referred to in Section 7.4 above, the unpaid principal of, all accrued interest
on the Note, and all other Indebtedness of the Company to the Lender then
existing will thereupon become immediately due and payable in full and the
commitment, if any, of the Lender to make any Loan, if not previously
terminated, will thereupon immediately terminate without presentment, demand,
protest, or notice of any kind, all of which are hereby expressly waived by the
Company, anything contained herein or in the Note to the contrary
notwithstanding.

Section 8.3. Right of Set Off. Upon the occurrence and continuation of an Event
of Default, the Lender has the right, in addition to all other rights and
remedies available to it, to set off the unpaid balance of the Note and any
other Indebtedness payable to the Lender held by it against any debt owing to
the Company by the Lender.

Section 8.4. No Waiver. The remedies in this ARTICLE VIII are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which the Lender may be entitled. No failure or
delay on the part of the Lender in exercising any right, power, or remedy will
operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right hereunder.

ARTICLE IX. MISCELLANEOUS

Section 9.l. Amendments. No waiver of any provision of this Agreement or the
Note, or consent to departure therefrom, is effective unless in writing and
signed by the Lender. No such consent or waiver extends beyond the particular
case and purpose involved. No amendment to this Agreement is effective unless in
writing and signed by the Company and the Lender.

Section 9.2. Expenses. The Company shall pay (a) all reasonable out-of-pocket
expenses of the Lender incurred in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any Event
of Default hereunder and (b) if an Event of Default or Potential Default occurs,
all out-of-pocket expenses incurred by the Lender, including reasonable fees and
disbursements of counsel, in connection with such Event of Default or Potential
Default and collection and other enforcement proceedings resulting therefrom.
The Company shall reimburse the Lender for its payment of all transfer taxes,
documentary taxes, assessments, or charges made by any governmental authority by
reason of the execution and delivery of this Agreement or the Note.

Section 9.3. Indemnification. The Company shall indemnify and hold the Lender
harmless against any and all liabilities, losses, damages, costs, and expenses
of any kind (including, without limitation, the reasonable fees and
disbursements of counsel in connection with any investigative, administrative or
judicial proceeding, whether or not the Lender shall be designated a party
thereto) which may be incurred by the Lender relating to or arising out of this
Agreement or any actual or proposed use of proceeds of any loan hereunder;
provided, that the Lender shall have no right to be indemnified hereunder for
its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction. The Company further agrees to indemnify the
Lender against any loss or expense which the Lender may sustain or incur as a
consequence of any default by the Company in payment when due of any amount due
hereunder.

Section 9.4. Construction. This Agreement and the Note will be governed by and
construed in accordance with the laws of the State of Ohio, without regard to
principles of conflict of laws. The several captions to different Sections of
this Agreement are inserted for convenience only and shall be ignored in
interpreting the provisions hereof.

Section 9.5. Extension of Time. Whenever any payment hereunder or under the Note
becomes due on a date which is not a Business Day, such payment will be due on
the next succeeding Business Day and such extension of time will be included in
computing interest in connection with such payment.

Section 9.6. Notices. All written notices, requests, or other communications
herein provided for must be addressed to the Company or to the Lender at the
addresses set forth in Article I above, or at such other address as either party
may designate to the other in writing. Such communication will be effective (i)
if given by mail, 72 hours after such communication is deposited in the U.S.
mail certified mail return receipt requested, or (ii) if given by other means,
when delivered at the address specified in this Section 9.6.

Section 9.7. Survival of Agreements; Relationship. All agreements,
representations, and warranties made in this Agreement will survive the making
of the extension of credit hereunder, and will bind and inure to the benefit of
the Company and the Lender, and their respective heirs, successors and assigns;
provided, that no subsequent holder of the Note shall by reason of acquiring
that Note become obligated to make any Loan hereunder and no successor to or
assignee of the Company may borrow hereunder without the Lender's written
assent. The relationship between the Company and the Lender with respect to this
Agreement, the Note and any other Loan Document is and shall be solely that of
debtor and creditor, respectively, and the Lender has no fiduciary obligation
toward the Company with respect to any such document or the transactions
contemplated thereby.

Section 9.8. Severability. If any provision of this Agreement or the Note, or
any action taken hereunder, or any application thereof, is for any reason held
to be illegal or invalid, such illegality or invalidity shall not affect any
other provision of this Agreement or the Note, each of which shall be construed
and enforced without reference to such illegal or invalid portion and shall be
deemed to be effective or taken in the manner and to the full extent permitted
by law.

Section 9.9. Entire Agreement. This Agreement, the Note, and the other Loan
Documents integrate all the terms and conditions mentioned herein or incidental
hereto and supersede all oral representations and negotiations and prior
writings with respect to the subject matter hereof.

Section 9.10. JURY TRIAL WAIVER. THE COMPANY AND THE LENDER EACH WAIVE ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN LENDER AND COMPANY ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE,
LIMIT, AMEND OR MODIFY LENDER'S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY
CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT BETWEEN THE LENDER AND THE COMPANY.

IN WITNESS WHEREOF, the Company and the Lender have each caused this Agreement
to be executed by their duly authorized officers as of the 9th day of January
2012.

COMPANY: HICKOK INCORPORATED



By: /s/ Gregory M Zoloty

Name: Gregory M Zoloty

Title: CFO



 

LENDER: /s/ Robert L Bauman

ROBERT L. BAUMAN


